DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated on 05/17/2022.
Claims 1 and 4-5 have been amended and all other claims are previously presented.
Claims 1-9, 13-21 an 25-26 are submitted for examination.
Claims 1-9, 13-21 an 25-26 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s remark, filed on May 17, 2022 at page 6-8, indicates, “The Office Action states that Claims 1, 13 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Keoh in view of Angelo. Office Action at page 4. Applicant respectfully traverses the rejection on the basis that Keoh in view of Angelo does not disclose or suggest all recitations of Claims 1, 13 and 25-26. … The Office Action contends that Angelo discloses "providing signature verification related information to a plurality of listening nodes; and sending a group message to the plurality of listening nodes, the group message comprising the signature verification related information of the sending node," in Para. [0054] of Angelo. Office Action at pages 5-6. Applicant respectfully disagrees. Applicant respectfully submits that the cited paragraph of Angelo does not disclose or suggest the above recitation of independent Claim 1. The cited passage of Angelo relates generally to security in a computer network, and more particularly, to a secure method for communicating remote control commands in a distributed computing environment. Angelo, in the above passages, describes the method for providing secure remote control commands in a distributing computer environment where the network administrator or network management software creates a shutdown record, including an index or time stamp, for powering down a specified network computers. Angelo further describes the secure one-way hash function is performed on the shutdown record and the result of the one-way hash function is encrypted using the network administrator's private key to generate the digital signature. The digital signature is appended to the original shutdown record prior to broadcast to the network. (See Para. [0054] of Angelo.) … Accordingly, Applicant respectfully submits that Keoh in view of Angelo does not disclose or suggest several recitations of independent Claim 1. As such, Applicant submits that Claim 1 is patentable over Keoh in view of Angelo for at least these reasons, the allowance of Claim 1 is respectfully requested.”
Applicant's arguments, filed May 17, 2022, have been fully considered, but not found persuasive.  The arguments are found not persuasive, as follows:
The applied reference by Angelo clearly disclose a method for sending a secure network broadcast message (i.e. group message). The method comprises an administrator computer (i.e. sending node) that sends a secure network broadcast message to a group of computers connected in a network (i.e. receiving node(s)). Independent claim 1 is a method claim that recites a series of steps describing the process for enabling secure group communication in a communication network, and Angelo explicitly shows the last two recited steps in parag. [0050-0054]. Specifically, Angelo teaches that the process for sending a secure broadcast message includes generating by the sending node a signature information used to verify that the message was neither modified in transit nor originated from an unauthorized source (Parag. [0050]); and upon receiving the broadcast message including the signature information, the targeted network node(s) validates the broadcast message by verifying the digital signature information (Parag. [0054]). Finally, one with ordinary skills in the art will know that the shutdown record command is the application or execution, at the listening node, of the sent message. Angelo teaches generating a signature, attaching the signature to a message, and broadcasts the message (including the signature) to multiple receiving nodes. Thus, Examiner respectfully submits that Angelo teaches: “… providing signature verification related information to a plurality of listening nodes; and the group message comprising the signature verification related information of the sending node.”
Applicant’s remark, filed on May 17, 2022 at page 8, indicates, “Although having different scope, Claims 13 and 25-26 have similar recitations as Claim 1, and thus are patentable for at least similar reasons. Accordingly, the allowance of Claims 13 and 25-26 is respectfully requested.”
The argument has been considered and addressed in above item 7.
Applicant’s remark, filed on May 17, 2022 at page 8, indicates, “Applicant traverses the rejection of the dependent. However, as each of these claims depends upon base independent Claims which are believed to be in condition for allowance, Applicant does not believe that it is necessary to argue the allowability of each dependent claim individually. Applicant does not necessarily concur with the interpretation of these claims, nor with the bases for rejection set forth in the Office Action. Applicant therefore reserves the right to address the patentability of these claims individually as necessary in the future.”
The argument has been considered and addressed in above items 7-8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 13, 17, 20 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Keoh et al. (DTLS-based Multicast Security in Constrained Environments, 2014) hereinafter Keoh and in view of Angelo et al. (EP 0898216) hereinafter Angelo.
As per claim 1, Keoh teaches a method for enabling secure group communication in a communication network (Keoh, Abstract; “a method for securing IPv6 multicast communication based on the DTLS which is already supported for unicast communication for CoAP devices.”), the method being performed in a sending node (Keoh, Section 1.1; “The Sender is an entity that sends data to the multicast group. In a 1-to-N multicast group only a single sender is authorized to transmit data to the group.”) and comprising: 
providing [signature verification related information] to a plurality of listening nodes]; and sending a group message to the plurality of listening nodes (Keoh, Section 1.1; “The Sender is an entity that sends data to the multicast group. In a 1-to-N multicast group only a single sender is authorized to transmit data to the group.  Listener: The entity that receives multicast messages when listening to a multicast IP address.”  Section 2.2, “Multicast communication topology: We consider both 1-to-N (one sender with multiple listeners)”), [the group message comprising the signature verification related information of the sending node].
Keoh does not expressly teach:
providing signature verification related information to a plurality of listening nodes; and
the group message comprising the signature verification related information of the sending node.
However, Angelo teaches:
providing signature verification related information to a plurality of listening nodes (Angelo, Parag. [0054]; “Prior to broadcast over the network, a secure one-way hash function is performed on the shutdown record. The result of the one-way hash function is encrypted using the network administrator's private key, thereby generating a digital signature that can be verified by specially configured network nodes.  The digital signature is appended to the original shutdown record prior to broadcast to the network”); and
the group message comprising the signature verification related information of the sending node (Angelo, Parag. [0054]; “The digital signature is appended to the original shutdown record prior to broadcast to the network. Upon receiving the broadcast message, the targeted network computer validates the broadcast message by verifying the digital signature of the packet or frame. The shutdown record or other command code is only executed following authentication of the broadcast message.”).
Keoh and Angelo are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide methods for enabling security for group communication in a communication network, sending nodes, listening nodes, computer programs and a computer program product thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Angelo’s system into Keoh’s system, with a motivation to provide a method for providing secure remote control commands with signature information in a distributed computer environment. (Angelo, Abstract).

As per Claim 5, the combination of Keoh and Angelo teaches the method according to claim 1.  Angelo further teaches wherein the signature verification related information is one or more of the following: a digital signature, a signature with message recovery, compressed or partial signature information, and an indication of where or how to retrieve a signature, a public signature key, an indication of where or how to retrieve a public signature key (Angelo, Parag. [0009]; “It is also possible to encrypt a message using a private key and decrypt it using a public key. This is sometimes used in digital signatures to authenticate the source of a message.” … Parag. [0052]; “If the receiving network computer S determines that the broadcast message is directed to it as 10 determined in step 404, control proceeds to step 408 where the digital signature or encrypted hash portion of the received message is decrypted using the administrator's public key”.  Parag. [0054]; “Prior to broadcast over the network, a secure one-way hash function is performed on the shutdown record. The result of the one-way hash function is encrypted using the network administrator's private key, thereby generating a digital signature that can be verified by specially configured network nodes.  The digital signature is appended to the original shutdown record prior to broadcast to the network”).

As per claim 8, the combination of Keoh and Angelo teaches the method according to claim 1.  Angelo further teaches wherein the group message, one or more fields of the group message, or the whole group message, is encoded with a private signature key related to the signature verification related information (Angelo, Parag. [0037]; “The digital signature is created by first performing a one-way hash function on the shutdown record, followed by encrypting the resulting value with the network administrator's private key. The digital signature is then appended to the shutdown record prior to broadcasting 20 over the network via network interface controller 214.”).

As per claim 13, Keoh discloses a method for enabling secure group communication in a communication network (Keoh, Abstract; “a method for securing IPv6 multicast communication based on the DTLS which is already supported for unicast communication for CoAP devices.”), the method being performed in a listening node (Keoh, Section 1.1; “Listener: The entity that receives multicast messages when listening to a multicast IP address.”) and comprising: 
obtaining [signature verification related information] from a sending node; and receiving a group message from the sending node (Keoh, Section 1.1; “The Sender is an entity that sends data to the multicast group. In a 1-to-N multicast group only a single sender is authorized to transmit data to the group.  Listener: The entity that receives multicast messages when listening to a multicast IP address.”  Section 2.2, “Multicast communication topology: We consider both 1-to-N (one sender with multiple listeners)”) [comprising the signature verification related information of the sending node].
However, Keoh does not expressly teach:
obtaining signature verification related information from a sending node; and
receiving a group message from the sending node comprising the signature verification related information of the sending node.
obtaining signature verification related information from a sending node (Angelo, Parag. [0050]; “Referring now to Figure 4, a flow chart diagram is provided illustrating the receipt and validation of the secure network broadcast message in accordance with the preferred embodiment of the present invention. This procedure is typically used to verify that the broadcast message was neither modified in transit nor originated from an unauthorized source.” … Parag. [0054]; “The digital signature is appended to the original shutdown record prior to broadcast to the network. Upon receiving the broadcast message, the targeted network computer validates the broadcast message by verifying the digital signature of the packet or frame.”); and 
receiving a group message from the sending node comprising the signature verification related information of the sending node (Angelo, Parag. [0054]; “The digital signature is appended to the original shutdown record prior to broadcast to the network. Upon receiving the broadcast message, the targeted network computer validates the broadcast message by verifying the digital signature of the packet or frame. The shutdown record or other command code is only executed following authentication of the broadcast message.”).
Keoh and Angelo are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide methods for enabling security for group communication in a communication network, sending nodes, listening nodes, computer programs and a computer program product thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Angelo’s system into Keoh’s system, with a motivation to provide a method for providing secure remote control commands with signature information in a distributed computer environment. (Angelo, Abstract).

As per claim 17, the rejection of claim 13 it is incorporated. In addition, it is a method claim that recites similar limitations to those of claim 5, and therefore it is rejected for the same rationale applied to claim 5.

As per claim 20, the rejection of claim 13 it is incorporated. In addition, it is a network device claim that recites similar limitations to those of claim 8, and therefore it is rejected for the same rationale applied to claim 8.  In addition, Keoh teaches the sending node is verified by a public signature key scheme (Keoh, Section 2.2.h.; “Multicast data source authentication: Source authenticity is required if the group members are assumed to be untrusted and can tamper with the multicast messages. This can happen if nodes of the group can be easily compromised. Source authenticity helps to minimize the risk of any node compromise leading to the compromise of the whole multicast group. Source authenticity can be typically provided using public-key cryptography in which every multicast message is signed by the sender.”).  Angelo further teaches verified by the public signature key related to the signature verification related information (Angelo, Parag. [0015], Following detection of a broadcast message addressed to it, a network computer according to the invention is able to validate the broadcast message by verifying the digital signature of the packet or frame. In the disclosed embodiment, the validation process is performed by decrypting the hash value representation of the shutdown record using the network administrator's public key.   Parag. [0054]; “The digital signature is appended to the original shutdown record prior to broadcast to the network. Upon receiving the broadcast message, the targeted network computer validates the broadcast message by verifying the digital signature of the packet or frame. The shutdown record or other command code is only executed following authentication of the broadcast message.”).

As per claim 25, it is a method claim that recites similar limitations to those of claim 1, and therefore it is rejected for the same rationale applied to claim 1.  In addition, Angelo teaches a processor (Angelo, Parag. [0020]; “A CPU/memory subsystem 100 is connected to the PCI bus P. The processor 102 is preferably the Pentium® or Pentium II® processor from Intel Corporation, or any number of similar or next-generation processors.” … Claim 20; “A computer system configured to broadcast secure computer network communications, the computer system comprising: a system bus; a processor coupled to the system bus; 45 a processor readable storage medium coupled to the system bus for directing the processor); and a non-transitory computer readable storage medium storing one or more instructions (Angelo, Parag. [0020]; “A CPU/memory subsystem 100 is connected to the PCI bus P. The processor 102 is preferably the Pentium® or Pentium II® processor from Intel Corporation, or any number of similar or next-generation processors.” … Claim 20; “A computer system configured to broadcast secure computer network communications, the computer system comprising: a system bus; a processor coupled to the system bus; 45 a processor readable storage medium coupled to the system bus for directing the processor).

As per claim 26, it is a method claim that recites similar limitations to those of claim 13, and therefore it is rejected for the same rationale applied to claim 13.  In addition, Angelo teaches a processor (Angelo, Parag. [0020]; “A CPU/memory subsystem 100 is connected to the PCI bus P. The processor 102 is preferably the Pentium® or Pentium II® processor from Intel Corporation, or any number of similar or next-generation processors.” … Claim 20; “A computer system configured to broadcast secure computer network communications, the computer system comprising: a system bus; a processor coupled to the system bus; 45 a processor readable storage medium coupled to the system bus for directing the processor); and a computer program product storing instructions that, when executed by the processor (Angelo, Parag. [0020]; “A CPU/memory subsystem 100 is connected to the PCI bus P. The processor 102 is preferably the Pentium® or Pentium II® processor from Intel Corporation, or any number of similar or next-generation processors.” … Claim 20; “A computer system configured to broadcast secure computer network communications, the computer system comprising: a system bus; a processor coupled to the system bus; 45 a processor readable storage medium coupled to the system bus for directing the processor)…

Claims 2-4, 6-7, 9, 14-16, 18-19 and 21are rejected under 35 U.S.C. 103 as being unpatentable over Keoh et al. (DTLS-based Multicast Security in Constrained Environments, 2014) hereinafter Keoh and in view of Angelo et al. (EP 0898216) hereinafter Angelo as applied to claim 1 above, and in further view of Urien (US 8,646,041).
As per Claim 2, the combination of Keoh and Angelo teaches the method according to claim 1. 
The combination of Keoh and Angelo does not expressly teach:
… wherein at least part of the signature verification related information is provided by a key exchange procedure. 
However, Urien teaches 
… wherein at least part of the signature verification related information is provided by a key exchange procedure (Urien, Col. 2, lines 42-46; “In a simplified manner, the keys_bloc parameter is a couple of two pairs of keys (KcRx, KiRx) and (KcTx, KiTx) used respectively for the encoding (prefix Kc) and the integrity (prefix Ki) of the data received (suffix Rx) and emitted (suffix Tx).” … Col. 2, lines 64-67; “The set of parameters required for the operation of the “RECORD layer is called “security parameters” and further comprises the values of the “keys_bloc” produced by the HANDSHAKE entity.” … Col. 3, lines 1-4; “The messages exchanged between the application layer and the layer TCP are encrypted and decrypted by the “RECORD layer using a set of two pairs of keys (KcRx, KiRx) and (KcTx, KiTx) previously described.” … Col. 3, lines 14-20; “When the cipher mode is activated, the RECORD layer operates as follows: a “MESSAGE' transmitted/received by 15 an entity such as “HANDSHAKE” or “APPLICATION” is given a header containing three parameters: type, version, length. The complete “MESSAGE”, “HMAC signature” and "padding octets” is encrypted using the algorithm negotiated during the authentication phase and a key Kc.”).
Keoh, Angelo and Urien are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide methods for enabling security for group communication in a communication network, sending nodes, listening nodes, computer programs and a computer program product thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Urien’s system into Keoh-Angelo system, with a motivation to provide a method for producing securing data for implementing a secured session between a first and at least a second entity based on a protocol for establishing secured sessions (Urien, Abstract).

As per Claim 3, the combination of Keoh and Angelo teaches the method according to claim 1. 
The combination of Keoh and Angelo does not expressly teach:
wherein at least part of the signature verification related information is provided by a key distribution procedure. 
However, Urien teaches: 
… wherein at least part of the signature verification related information is provided by a key distribution procedure (Urien, Col. 2, lines 42-46; “In a simplified manner, the keys_bloc parameter is a couple of two pairs of keys (KcRx, KiRx) and (KcTx, KiTx) used respectively for the encoding (prefix Kc) and the integrity (prefix Ki) of the data received (suffix Rx) and emitted (suffix Tx).” … Col. 2, lines 64-67; “The set of parameters required for the operation of the “RECORD layer is called “security parameters” and further comprises the values of the “keys_bloc” produced by the HANDSHAKE entity.” … Col. 3, lines 1-4; “The messages exchanged between the application layer and the layer TCP are encrypted and decrypted by the “RECORD layer using a set of two pairs of keys (KcRx, KiRx) and (KcTx, KiTx) previously described.” … Col. 3, lines 14-20; “When the cipher mode is activated, the RECORD layer operates as follows: a “MESSAGE' transmitted/received by 15 an entity such as “HANDSHAKE” or “APPLICATION” is given a header containing three parameters: type, version, length. The complete “MESSAGE”, “HMAC signature” and "padding octets” is encrypted using the algorithm negotiated during the authentication phase and a key Kc.”).
Keoh, Angelo and Urien are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide methods for enabling security for group communication in a communication network, sending nodes, listening nodes, computer programs and a computer program product thereof. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Urien’s system into Keoh-Angelo system, with a motivation to provide a method for producing securing data for implementing a secured session between a first and at least a second entity based on a protocol for establishing secured sessions (Urien, Abstract).

As per Claim 4, the combination of Keoh and Angelo teaches the method according to claim 1. 
The combination of Keoh and Angelo does not expressly teach:
… wherein at least part of the signature verification related information is provided by a record layer procedure. 
However, Urien teaches: 
… wherein at least part of the signature verification related information is provided by a record layer procedure (Urien, Col. 2, lines 64-67; “The set of parameters required for the operation of the “RECORD layer is called “security parameters” and further comprises the values of the “keys_bloc” produced by the HANDSHAKE entity.” … Col. 3, lines 1-4; “The messages exchanged between the application layer and the layer TCP are encrypted and decrypted by the “RECORD layer using a set of two pairs of keys (KcRx, KiRx) and (KcTx, KiTx) previously described.” … Col. 3, lines 14-20; “When the cipher mode is activated, the RECORD layer operates as follows: a “MESSAGE' transmitted/received by 15 an entity such as “HANDSHAKE” or “APPLICATION” is given a header containing three parameters: type, version, length. The complete “MESSAGE”, “HMAC signature” and "padding octets” is encrypted using the algorithm negotiated during the authentication phase and a key Kc.”).
Keoh, Angelo and Urien are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide methods for enabling security for group communication in a communication network, sending nodes, listening nodes, computer programs and a computer program product thereof. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Urien’s system into Keoh-Angelo system, with a motivation to provide a method for producing securing data for implementing a secured session between a first and at least a second entity based on a protocol for establishing secured sessions (Urien, Abstract).

As per Claim 6, the combination of Keoh and Angelo teaches the method according to claim 1. 
The combination of Keoh and Angelo does not expressly teach:
wherein the signature verification related information is comprised in a message field intended for other use 
However, Urien teaches:
wherein the signature verification related information is comprised in a message field intended for other use (Urien, Col. 3, lines 14-24; “When the cipher mode is activated, the RECORD layer operates as follows: a “MESSAGE” transmitted/received by an entity such as “HANDSHAKE” or “APPLICATION” is given a header containing three parameters: type, version, length. The complete “MESSAGE”, “HMAC signature” and "padding octets” is encrypted using the algorithm negotiated during the authentication phase and a key Kc. The "HMAC signature is calculated from the header, the “MESSAGE” and a frame number (seq num) (initialised at the value 0 and incremented every time the “RECORD layer is used).”).
Keoh, Angelo and Urien are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide methods for enabling security for group communication in a communication network, sending nodes, listening nodes, computer programs and a computer program product thereof. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Urien’s system into Keoh-Angelo system, with a motivation to provide a method for producing securing data for implementing a secured session between a first and at least a second entity based on a protocol for establishing secured sessions (Urien, Abstract).

As per claim 7, the combination of Keoh and Angelo teaches the method according to claim 1.  
The combination of Keoh and Angelo does not expressly teach:
wherein the signature verification related information is comprised in a message field dedicated for signature verification related information 
However, Urien teaches:
wherein the signature verification related information is comprised in a message field dedicated for signature verification related information (Urien, Col. 3, lines 14-24; “When the cipher mode is activated, the RECORD layer operates as follows: a “MESSAGE” transmitted/received by an entity such as “HANDSHAKE” or “APPLICATION” is given a header containing three parameters: type, version, length. The complete “MESSAGE”, “HMAC signature” and "padding octets” is encrypted using the algorithm negotiated during the authentication phase and a key Kc. The "HMAC signature is calculated from the header, the “MESSAGE” and a frame number (seq num) (initialised at the value 0 and incremented every time the “RECORD layer is used).”).

As per Claim 9, the combination of Keoh and Angelo teaches the method according to claim 1. Angelo teaches wherein the providing step comprises one or more of the following: providing a public signature key [by a handshake protocol with one or more listening nodes or by a record layer protocol with one or more listening nodes] (Angelo, Parag. [0052]; “If the receiving network computer S determines that the broadcast message is directed to it as determined in step 404, control proceeds to step 408 where the digital signature or encrypted hash portion of the received message is decrypted using the administrator's public key.”).
The combination of Keoh and Angelo does not expressly teach:
wherein the providing step …. by a handshake protocol with one or more listening nodes or by a record layer protocol with one or more listening nodes.
However, Urien teaches:
wherein the providing step …. by a handshake protocol with one or more listening nodes or by a record layer protocol with one or more listening nodes (Urien, Col. 3, lines 14-24; “When the cipher mode is activated, the RECORD layer operates as follows: a “MESSAGE” transmitted/received by an entity such as “HANDSHAKE” or “APPLICATION” is given a header containing three parameters: type, version, length. The complete “MESSAGE”, “HMAC signature” and "padding octets” is encrypted using the algorithm negotiated during the authentication phase and a key Kc. The "HMAC” signature is calculated from the header, the “MESSAGE” and a frame number (seq_num) (initialised at the value 0 and incremented every time the “RECORD” layer is used).” … Col. 3, lines 39-47; “In this procedure the client entity verifies the validity of the certificate of the server, by extracting its public RSA key, then sends to it an encrypted value called "pre_master_secret” of this key. The “master secret” is calculated from the “Client Random”, “Server-Random” and “pre-master-secret” elements. The “CertificateVerify” message contains a signature made using the private RSA key of the client, which proves the identity of the latter (its certificate in the “Certificate’ message).”).
Keoh, Angelo and Urien are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide methods for enabling security for group communication in a communication network, sending nodes, listening nodes, computer programs and a computer program product thereof. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Urien’s system into Keoh-Angelo system, with a motivation to provide a method for producing securing data for implementing a secured session between a first and at least a second entity based on a protocol for establishing secured sessions (Urien, Abstract).

As per claim 14, the rejection of claim 13 it is incorporated. In addition, it is a method claim that recites similar limitations to those of claim 2, and therefore it is rejected for the same rationale applied to claim 2.

As per claim 15, the rejection of claim 13 it is incorporated. In addition, it is a method claim that recites similar limitations to those of claim 3, and therefore it is rejected for the same rationale applied to claim 3.

As per claim 16, the rejection of claim 13 is incorporated. In addition, it is a method claim that recites similar limitations to those of claim 4, and therefore it is rejected for the same rationale applied to claim 4.

As per claim 18, the rejection of claim 13 is incorporated. In addition, it is a method claim that recites similar limitations to those of claim 6, and therefore it is rejected for the same rationale applied to claim 6.

As per claim 19, the rejection of claim 13 is incorporated. In addition, it is a method claim that recites similar limitations to those of claim 7, and therefore it is rejected for the same rationale applied to claim 7.

As per claim 21, the rejection of claim 13 is incorporated. In addition, it is a network device claim that recites similar limitations to those of claim 9, and therefore it is rejected for the same rationale applied to claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shastry et al. (US 2014/0294177) relates to identity based public key cryptography and, in particular, to a system and a method for generating cryptographic parameters for securing information.
Boneh et al. (US 8,320,559) relates to provides identity-based-encryption (IBE) cryptosystems and methods for using these cryptosystems. The systems and methods of the invention may be used to Support IBE key exchange schemes and IBE encryption schemes.
                                                                                                                                                                                                       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.C./Examiner, Art Unit 2498                                                                                                                                                                                                        
/JOHN B KING/Primary Examiner, Art Unit 2498